   Case 1:19-cr-00358-PKC Document 1 Filed 08/08/19 Page 1 of 10 PageID #: 1

                                                                              FILED
                                                                           IN CLERK'S OFFICE
                                                                               CLERK'S OFFiC
                                                                       U.S. DISTRICT
                                                                               TRICT COURT
                                                                                     COURT E.D.N.Y.
                                                                                            I

NS:JMS/DGR/NJM                                                        ★ AUG-8 2019 *
F. #2018R01784

                                                                      BROOKLYN OFFICE
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                        X


UNITED STATES OF AMERICA                                      I C T ME N T


       - against -                                              19-
                                                      (T. 18,U.S.C., §§ 981(a)(1)(C),
TA WANNA HIEEIARD and                                  982(a)(2), 982(b)(1), 1030(a)(2)(B),
TYQUAN HIEEIARD,                                       1030(a)(2)(C), 1030(c)(2)(A),
       also known as "TK,"                             1030(c)(2)(B)(n), 1030(i)(l),
                                                       1030(i)(2), 1512(b)(1), 1512(b)(2)(A),
                        Defendants.                    1512(b)(3), 1512(c)(2), 1512(d)(2),
                                                       1512(k), 2 and 3551 Hs^.; T. 21,
                                        X              U.S.C., § 853(p); T. 28, U.S.C.,
                                                       §2461(0) IRI2ARRY CH.J.
THE GRAND JURY CHARGES:
                                                                              GOLD, MJ.
                                        COUNT ONE
       (Obtaining Information from Government Computer and Protected Computer)

               1.     In or about April 2016, within the District of New Jersey, the defendant

TAWANNA HIEEIARD did knowingly and intentionally access a computer without

authorization and exceed authorized access to a computer, and thereby obtained information

from a department and agency of the United States, to wit: the United States Department of

Justice, and from a protected computer, to wit: a database maintained by RELX Group,

which offense was committed in furtherance of one or more criminal acts in violation of the


laws of the United States, to wit: racketeering and racketeering conspiracy, in violation of

Title 18, United States Code, Sections 1962(c) and 1962(d).

              (Title 18, United States Code, Sections 1030(a)(2)(B), 1030(a)(2)(C),

1030(c)(2)(A), 1030(c)(2)(B)(ii) and 3551 etse^.)
     Case 1:19-cr-00358-PKC Document 1 Filed 08/08/19 Page 2 of 10 PageID #: 2

         b3JR
 V     3iT^^UOO TO'^Ti^i'.i ••- ^ •

               B'■■■ 3to        ^''■




                                       '   ".V

                                 vrl




b.Ho mmm
     .i.p<(
   Case 1:19-cr-00358-PKC Document 1 Filed 08/08/19 Page 3 of 10 PageID #: 3




                                        COUNT TWO
                           (Conspiracy to Tamper with Witnesses)

              2.      In or about and between July 2018 and August 2018, both dates being

approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendants TAWANNA HILLIARD and TYQUAN HILLARD,also known as "TK,"

together with others, did knowingly and intentionally conspire to intimidate and threaten one

or more other persons, to wit: John Doe and Jane Doe, individuals whose identities are

known to the Grand Jury, with intent(a)to influence, delay and prevent the testimony of

John Doe and Jane Doe in an official proceeding, to wit: a grand jury investigation in the

Eastern District ofNew York, contrary to Title 18, United States Code, Section 1512(b)(1);

(b)to cause and induce John Doe and Jane Doe to withhold testimony from an official

proceeding, to wit: a grand jury investigation in the Eastern District of New York, contrary to

Title 18, United States Code, Section 1512(b)(2)(A); and(c)to hinder, delay and prevent the

communication by John Doe and Jane Doe to one or more law enforcement officers ofthe

United States ofinformation relating to the commission and possible commission of one or

more Federal offenses, to wit: Hobbs Act robbery and Hobbs Act robbery conspiracy, in

violation of Title 18, United States Code, Section 1951(a), and racketeering and racketeering

conspiracy, in violation of Title 18, United States Code, Sections 1962(c) and 1962(d),

contrary to Title 18, United States Code, Section 1512(b)(3).

             (Title 18, United States Code, Sections 1512(k) and 3551 et seq.)
   Case 1:19-cr-00358-PKC Document 1 Filed 08/08/19 Page 4 of 10 PageID #: 4




                                       COUNT THREE
                                (Tampering with Witnesses)

              3.      In or about and between July 2018 and August 2018, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants TAWANNA HILLIARD and TYQUAN HILLIARD, also known as "TK,"

together with others, did knowingly and intentionally use intimidation and threaten one or

more other persons, to wit: John Doe and Jane Doe, and attempt to do so, with intent(a)to

influence, delay and prevent the testimony of John Doe and Jane Doe in an official

proceeding, to wit: a grand jury investigation in the Eastern District of New York;(b)to

cause and induce John Doe and Jane Doe to withhold testimony from an official proceeding,

to wit: a grand jury investigation in the Eastern District of New York; and (c)to hinder, delay

and prevent the communication by John Doe and Jane Doe to one or more law enforcement

officers ofthe United States of information relating to the commission and possible

commission of one or more Federal offenses, to wit: Hobbs Act robbery and Hobbs Act

robbery conspiracy, in violation of Title 18, United States Code, Section 1951(a), and

racketeering and racketeering conspiracy, in violation of Title 18, United States Code,

Sections 1962(c) and 1962(d).

              (Title 18, United States Code, Sections 1512(b)(1), 1512(b)(2)(A), 1512(b)(3),

2 and 3551 et seq.)

                                       COUNT FOUR
                              (Conspiracy to Obstruct Justice)

              4.      In or about and between July 2018 and August 2018, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants TAWANNA HILLIARD and TYQUAN HILLIARD, also known as "TK,"
   Case 1:19-cr-00358-PKC Document 1 Filed 08/08/19 Page 5 of 10 PageID #: 5




together with others, did knowingly and intentionally conspire to corruptly obstruct,

influence and impede an official proceeding, to wit: a grand jury investigation in the Eastern

District of New York, contrary to Title 18, United States Code, Section 1512(c)(2).

              (Title 18, United States Code, Sections 1512(k) and 3551 et seq.)

                                        COUNT FIVE
                                   (Obstruction of Justice)

              5.      In or about and between July 2018 and August 2018, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants TAWANNA fflLLIARD and TYQUAN fflLLIARD, also known as "TK,"

together with others, did knowingly and intentionally corruptly obstruct, influence and

impede an official proceeding, to wit; a grand jury investigation in the Eastern District of

New York, and attempt to do so.

              (Title 18, United States Code, Sections 1512(c)(2), 2 and 3551 et seq.)

                                         COUNT SIX
                              (Conspiracy to Harass Witnesses)

              6.      In or about and between July 2018 and August 2018, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants TAWANNA fflLLIARD and TYQUAN HILLARD,also known as "TK,"

together with others, did knowingly and intentionally conspire to harass one or more other

persons, to wit: John Doe and Jane Doe, and thereby hinder, delay, prevent and dissuade

John Doe and Jane Doe from reporting to one or more law enforcement officers ofthe United

States the commission and possible commission of one or more Federal offenses, to wit:

Hobbs Act robbery and Hobbs Act robbery conspiracy, in violation of Title 18, United States

Code, Section 1951(a), and racketeering and racketeering conspiracy, in violation of Title 18,
   Case 1:19-cr-00358-PKC Document 1 Filed 08/08/19 Page 6 of 10 PageID #: 6




United States Code, Sections 1962(c) and 1962(d), contrary to Title 18, United States Code,

Section 1512(d)(2).

               (Title 18, United States Code, Sections 1512(k) and 3551 et seq.)

                                       COUNT SEVEN
                                  (Harassment of Witnesses)

               7.     In or about and between July 2018 and August 2018, both dates being

approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendants TAWANNA MILLIARD and TYQUAN HILLARD,also known as "TK,"

together with others, did knowingly and intentionally harass one or more other persons, to

wit: John Doe and Jane Doe, and thereby hinder, delay, prevent and dissuade John Doe and

Jane Doe from reporting to one or more law enforcement officers ofthe United States the

commission and possible commission of one or more Federal offenses, to wit: Hobbs Act

robbery and Hobbs Act robbery conspiracy, in violation of Title 18, United States Code,

Section 1951(a), and racketeering and racketeering conspiracy, in violation of Title 18,

United States Code, Sections 1962(c) and 1962(d), and attempt to do so.

              (Title 18, United States Code, Sections 1512(d)(2), 2 and 3551 ^ seq.l

                         CRIMINAL FORFEITURE ALLEGATION
                                    AS TO COUNT ONE


              8.      The United States hereby gives notice to the defendant charged in

Count One that, upon her conviction of such offense, the government will seek forfeiture in

accordance with Title 18, United States Code, Sections 982(a)(2) and 1030(i)(l), which

require any person convicted of such offense to forfeit any property constituting, or derived

firom, proceeds obtained directly or indirectly as a result of such offense, and such person's
   Case 1:19-cr-00358-PKC Document 1 Filed 08/08/19 Page 7 of 10 PageID #: 7




interest in any personal property that was used or intended to be used to commit or to

facilitate the commission of such offense.


               9.      If any of the above-described forfeitable property, as a result of any act

or omission ofthe defendant:


                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Sections 982(b)(1) and 1030(i)(2), to seek

forfeiture of any other property ofthe defendant up to the value ofthe forfeitable property

described in this forfeiture allegation.

              (Title 18, United States Code, Sections 982(a)(2), 982(b)(1), 1030(i)(l) and

1030(i)(2); Title 21, United States Code, Section 853(p))

                         CRIMINAL FORFEITURE ALLEGATION
                         AS TO COUNTS TWO THROUGH SEVEN


               10.    The United States hereby gives notice to the defendants that, upon their

conviction of any ofthe offenses charged in Counts Two through Seven, the government will

seek forfeiture in accordance with Title 18, United States Code, Section 981(a)(1)(C) and

Title 28, United States Code, Section 2461(c), which require any person convicted ofsuch
  Case 1:19-cr-00358-PKC Document 1 Filed 08/08/19 Page 8 of 10 PageID #: 8




offenses to forfeit any property, real or personal, constituting, or derived from,proceeds

obtained directly or indirectly as a result ofsuch offenses.

               11.    If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendants:


                     (a)      cannot be located upon the exercise of due diligence;

                     (b)      has been transferred or sold to, or deposited with, a third party;

                     (c)      has been placed beyond the jurisdiction ofthe court;

                     (d)      has been substantially diminished in value; or

                     (e)      has been commingled with other property which cannot be

divided without difficulty;
  Case 1:19-cr-00358-PKC Document 1 Filed 08/08/19 Page 9 of 10 PageID #: 9

                                                                                               8


it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property ofthe defendants up to the value ofthe forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 981(a)(1)(C); Title 21, United States

Code, Section 853(p); Title 28, United States Code, Section 2461(c))



                                                                 A TRUE BILL




                                                                 FORLPLRSON




RICHARD P. DONOGHUL
UNITED STATES ATTOI
EASTERN DISTRICT OF NEW YORK
                  Case 1:19-cr-00358-PKC Document 1 Filed 08/08/19 Page 10 of 10 PageID #: 10

F.#: 2018R01784

FORMDBD-34              No.
JUN. 85



                                 UNITED STATES DISTRICT COURT
                                                   EASTERN District of NEW YORK

                                                          CRIMINAL DIVISION


                                          THE UNITED STATES OF AMERICA
                                                                      V^.




                                                      TAWANNA HILLIARD et ano.,
                                                                                             Defendants.


                                                              INDICTMENT

                              (T. 18, U.S.C., §§ 981(a)(1)(C), 982(a)(2), 982(b)(1), 1030(a)(2)(B),
                             1030(a)(2)(C), 1030(c)(2)(A), 1030(c)(2)(B)(ii), 1030(i)(l), 1030(i)(2),
                          1512(b)(1), 1512(b)(2)(A), 1512(b)(3), 1512(c)(2), 1512(d)(2), 1512(k),2and
                                 3551 Mm-;T. 21, U.S.C., § 853(p); T. 28, U.S.C., § 2461(c))



                                                                              {j                 Foreperson


                        Filed in open court this                       day,

                        of                          A.D. 20


                                                                                                     Clerk



                        Bail,



                                        Jennifer M.Sasso,Drew G. Rolle, and Nicholas J. Moscow
                                                     Assistant U.S. Attorneys(718)254-7000
